BY THE COURT.
The sci. fa. does not show that the judgment of restitution was remanded by the Supreme Court to the Court of Common Pleas for execution; if it did, as the sci. fa. in this instance is used as process of execution, it would properly issue from the court having the execution of the judgment conferred upon it by law.
A sci. fa. supposes the existence of a record, and profert must be made of a record. The profert here of the boohs in the cleric's office, may or may not be of a record. The demurrer is well taken.
Leave was given to the plaintiff to amend, on pajdng costs.